In an action by a former probationary school teacher against the defendant school officials (as individuals), to recover damages for their alleged malicious attempt to coerce plaintiff’s choice of membership in teacher organizations, the defendants appeal from an order of the Supreme Court, Nassau County, entered May 27, 1964, which, upon the defendants’ motion to dismiss the complaint for insufficiency and for summary judgment (CP'LR 3211, subd. [a], par. 7; 3212, subd. [a]), denied such relief to the defendant Ormsby; and which, in granting such relief to the other two defendants, Hoyt and Sachs, permitted plaintiff to replead as to them. Order modified on the law by amending its decretal paragraph so as to grant the motion to dismiss the complaint as to all three defendants, without leave to plaintiff to replead as to any of the defendants. As so modified, the order is affirmed, with $10 costs and disbursements to defendants. There is no allegation of any injury to the plaintiff or even of the defendants’ success in their allegedly attempted coercion of the plaintiff as to his choice of membership in any organization. As a probationary teacher without tenure, the discontinuance of plaintiff’s services or his dismissal affords no basis for the instant action, and hence is irrelevant. Ughetta, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.